J. JOSEPH SMITH, Circuit Judge (dissenting):
I respectfully dissent. I agree that there are possibilities of, embarrassment and disruption of school functions in solicitation of school students which might justify regulation not sustainable as to the public at large. But I think that when related to public issues such as that involved in this case, solicitation of funds is an integral part of the propagandizing, as in the case of the religious colporteurs, and freedom to do one includes freedom to do the other, at least in the absence of a showing of gross disruption, so that complete prohibition as opposed to reasonable regulation, as of time and place, cannot be sustained. See Cantwell v. Connecticut, 310 U.S. 296, 306-307, 60 S.Ct. 900, 84 L.Ed. 1213 (1940). “[T]he pamphlets of Thomas Paine were not distributed free of charge.” Murdock v. Pennsylvania, 319 U.S. 105, 111, 63 S.Ct. 870, 874, 87 L.Ed. 1292 (1943). So I think on a showing such as this the courts must protect the students in their efforts to communicate, misguided as we may consider them. I would reverse for issuance of a temporary injunction.